Citation Nr: 0317838	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-04 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to October 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the above claim. 


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Here, the veteran has not been provided with sufficient 
notification pursuant to the VCAA.  This should be 
accomplished on remand.  With respect to the duty to obtain 
evidence, the veteran identified outstanding treatment 
records from the VA Medical Center (VAMC) in Oakland, 
California.  On remand, the RO should attempt to obtain these 
records.    

Additionally, the veteran submitted evidence to the RO in 
September 2002.  The RO has not reviewed this evidence nor 
prepared a supplemental statement of the case (SSOC) 
discussing this evidence.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the Board is compelled to 
remand the veteran's case to the RO for the issuance of an 
SSOC regarding all evidence received since the April 2002 
SSOC.

The Board notes that the veteran is considered a Persian Gulf 
War veteran and has argued the applicability of 38 C.F.R. 
§ 3.317, Compensation for certain disabilities due to 
undiagnosed illnesses.  On remand, the RO should consider 
this provision during its development and readjudication of 
the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for carpal tunnel 
syndrome since his separation from 
service.  Obtain records from each health 
care provider the veteran identifies.

3.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding medical records 
from the Oakland, California VAMC.  The 
RO should make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency and 
end its efforts only if the RO can 
conclude that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2002).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
consider all evidence received since the 
issuance of the April 2002 SSOC and 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  Additionally, 
the RO should specifically note its 
consideration of 38 C.F.R. § 3.317 
(2002).   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


